 Case 14-37842       Doc 119     Filed 09/17/20 Entered 09/17/20 11:45:41           Desc Main
                                   Document Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                       )             BK No.:     14-37842
Marnie Beilin                                )
                                             )             Chapter: 13
                                             )
                                                           Honorable Donald R. Cassling
                                             )
                                             )
                Debtor(s)                    )

                            Order Incurring New Debt and Shortening Notice

       This matter coming to be heard on the Debtor's Motion to Incur and Shorten Notice,

  IT IS HEREBY ORDERED THAT:

  The Debtor's is authorized to incur new debt in the form of the SBA Disaster Loan.

  No objection to the motion having been lodged within the time required by Amended General Order
No. 20-03, any potential objections have been waived, and the motion is therefore granted.




                                                        Enter:


                                                                 Honorable Donald R. Cassling
Dated: September 17, 2020                                        United States Bankruptcy Judge

 Prepared by:
 Ben Schneider
 Schneider & Stone
 8424 Skokie Blvd., Suite 200
 Skokie, IL 60077
